Citation Nr: 0632308	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  02-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability.

2. Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
San Juan, Puerto Rico (the RO).

The case was previously before the Board in October 2003.  At 
that time it was remanded to the VA Appeals Management Center 
(AMC) for additional development.  That development has been 
completed.  In June 2006, the AMC issued a Supplemental 
Statement of the Case (SSOC) which continued to deny the 
veteran's claim.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The veteran contends that his bilateral knee and back 
disabilities are the result of his period of active service.

As was described in the Introduction, in June 2006 the AMC 
issued a SSOC.  In July 2006, the veteran was notified that 
his appeal was being certified to the Board for 
consideration.  In August 2006, the Board received 
additionally submitted evidence directly from the veteran.  
That evidence was not accompanied by a waiver of RO 
consideration, as is required by law.  See 38 C.F.R. 
§ 20.1304 (2005).  

The evidence in question consists of portions of the 
veteran's Social Security Administration (SSA) records.  It 
is clear from the records submitted that the veteran has been 
granted disability benefits by SSA.  However, the record 
before the Board does not contain the complete evidence, 
including medical evidence, considered by SSA.  

The United States Court of Appeals for Veterans Claims has 
held that the duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). Accordingly, the RO should 
contact the SSA for the purpose of obtaining any medical 
records considered by the SSA in its February 1993 decision.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the SSA for the 
purpose of obtaining any records from that 
agency that pertain to a claim for 
disability benefits to the veteran.

2.  Thereafter, after undertaking any 
additional evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
veteran's claim.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and should be given reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



